

117 HR 471 IH: Protecting Americans from Unnecessary Spread upon Entry from COVID–19 Act of 2021
U.S. House of Representatives
2021-01-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 471IN THE HOUSE OF REPRESENTATIVESJanuary 25, 2021Ms. Herrell (for herself, Mr. Steube, Mr. Biggs, Mr. Owens, Mr. Burchett, Mrs. Greene of Georgia, Mrs. Harshbarger, Mr. Bishop of North Carolina, Mr. C. Scott Franklin of Florida, Mr. Moore of Alabama, Mr. Calvert, Mr. Fallon, Mr. Carl, Mrs. Boebert, Mr. Arrington, Mr. Good of Virginia, Mrs. Miller-Meeks, Mrs. Hinson, Mr. Wilson of South Carolina, Mr. Brooks, Mrs. Miller of Illinois, Mr. Sessions, Mr. Gohmert, Mr. Gosar, Mr. Gaetz, and Mr. Cawthorn) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo prohibit the Secretary of Health and Human Services from lessening the stringency of, and to prohibit the Secretary of Homeland Security from ceasing or lessening implementation of, the COVID–19 border health provisions through the end of the COVID–19 pandemic, and for other purposes.1.Short titleThis Act may be cited as the Protecting Americans from Unnecessary Spread upon Entry from COVID–19 Act of 2021 or the PAUSE Act of 2021. 2.Maintaining the stringency of COVID–19 border health provisions through the end of the pandemic(a)HHSThe Secretary of Health and Human Services shall not remove, or lessen the stringency of, the COVID–19 border health provisions unless and until—(1)the public health emergency declared for COVID–19 under section 319 of the Public Health Service Act (42 U.S.C. 247d), including renewals thereof, is no longer in effect;(2)the public health emergencies declared for COVID–19 by all States, including renewals thereof, are no longer in effect; and(3)the Director of the Centers for Disease Control and Prevention reduces the travelers’ health risk level for introducing, transmitting, and spreading COVID–19 in or from Canada and Mexico to Level 1.(b)Homeland SecurityThe Secretary of Homeland Security shall not cease or lessen the implementation of the COVID–19 border health provisions unless and until each of the conditions listed in subsection (a) is met.(c)DefinitionIn this section, the term COVID–19 border health provisions means the restrictions established under part G of title III of the Public Health Service Act (42 U.S.C. 264 et seq.; relating to quarantine and inspection) to prevent the introduction, transmission, or spread of COVID–19 from one or more foreign countries into the United States, including the order titled Order under Section 362 & 365 of the Public Health Service Act (42 U.S.C. §§ 265, 268): Order Suspending the Right To Introduce Certain Persons from Countries Where a Quarantinable Communicable Disease Exists issued by the Director of the Centers for Disease Control and Prevention on October 13, 2020.